      Case 2:14-cv-00265-SMM Document 71 Filed 09/13/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sydney Colunga,                                   No. CV-14-00265-PHX-SMM
10                  Plaintiff,                         ORDER
11   v.
12   Romulus Incorporated,
13                  Defendant.
14
15          Before the Court is Defendant Romulus, Inc. d/b/a IHOP’s Unopposed Motion to
16   Submit the Dollar Amount of Settlement Agreement Under Seal. (Doc. 70.) Defendant

17   requests leave to file under seal an unredacted copy of the Settlement Agreement because
18   the Settlement Agreement contains a confidentiality provision and “Defendant would not

19   want its willingness to pay a settlement in this case … be misused by others as incentive to

20   bring claims.” (Id. at 1.) Defendant states that it will attach a copy of the Settlement
21   Agreement to the parties’ Joint Motion to Approve Settlement Agreement in which it
22   redacts the dollar amount from the Agreement. (Id.) The motion is unopposed. (Id.) After

23   review and consideration, the Court will grant Defendant’s motion.

24          Accordingly,

25          IT IS HEREBY ORDERED granting Defendant Romulus, Inc. d/b/a IHOP’s

26   Unopposed Motion to Submit the Dollar Amount of Settlement Agreement Under Seal.
27   (Doc. 70.)
28          IT IS FURTHER ORDERED that on or before Friday, September 13, 2019
      Case 2:14-cv-00265-SMM Document 71 Filed 09/13/19 Page 2 of 2



 1   Defendant shall file under seal an unredacted copy of the Settlement Agreement and attach
 2   a copy of the Settlement Agreement to the parties’ Joint Motion to Approve Settlement
 3   Agreement, redacting the dollar amount of the settlement from the Agreement.
 4         Dated this 13th day of September, 2019.
 5
 6
 7                                                   Honorable Stephen M. McNamee
 8                                                   Senior United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
